DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/21 has been entered.
Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that Atake does not teach cutting during introduction into the mold, but applicant has not defined what does or does not constitute the introduction step, hence, the process of placing the sheet into the mold such as Fig 11 is reasonably read as part of the introduction step. Furthermore, the sheet being within the mold directly contradicts the introduction step embodiment as described in [0040] of the applicant’s own specification. Applicant misunderstands the examiner’s reasoning with regards to the time of the severing. The examiner does not suggest severing occurring at the point in the sequence of Atake was required to produce the molded sheet, but that it had shown just as effective. Thus, performing the severing at the point in the sequence of Atake is at least an art recognized equivalent, substituting an art recognized equivalent for another is generally recognized to be obvious, see MPEP 2144.06 II.  Sprengler even notes that the severing can occur at difference points in the sequence [0018, 0029, 0032], which suggests the timing is not critical. Moreover, a change in sequence of adding ingredients is generally recognized to be obvious, see MPEP 2144.04 IV C.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 12, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe a sequence in which the heated portion is severed from the sheet during the introduction into the open injection mold AND the endless prgano sheet is in the injection mold during the severing. Indeed, [0040] of applicant’s specification describes these 2 embodiments as alternatives to each other and it is not clear that it would even be physically possible.  
Claims 1, 3-5, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear as to how the severing can be performed both while the sheet is in the mold and also while it is being introduced into the mold. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sprengler (US 2014/0182875) in view of Atake (US 2007/0007690).
As to claim 1, Sprengler teaches a method for producing an injection-molded component with an inlay made of an organo sheet (102) [0016, 0027], the method comprising the acts of: providing a not yet consolidated endless organo sheet (102) wound on a roll [Fig 1, 0016, 0017, 0027]; as the polymer fiber composite has not been pressed it is not yet consolidated [Fig 4B, 0028], drawing a front portion of the endless organo sheet from the roll and introducing the front portion into a heating unit (112) [Fig 1, 0018, 0031]; heating the front portion to a temperature above a forming temperature [0018], introducing the heated portion into an open injection mold without separating the heated portion from the endless organo sheet so that a further portion of the endless organo sheet is automatically drawn from the roll and introduced into the heating unit [0016, 0019]; closing the injection mold [0016, 0019, 0021] and severing the heated portion from the endless organo sheet [0018, 0029, 0032]; producing the injection-molded component by overmolding the formed portion [0016, 0019, 0021, claim 23]. 
Sprengler does not teach the introduction into the mold is accomplished with a clamping frame 
Atake teaches a method wherein the a sheet is introduced into the mold for injection molding using a clamp frame system (30, 31, 60) in order to precisely dispose the sheet between the top and bottom of the mold [0039, 0040-0042, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sprengler and had the introduction into the mold be accomplished with a clamping frame, as suggested by Atake, in order to precisely dispose the sheet between the molds.  
Sprengler does not explicitly disclose cutting the sheet during the introduction of the sheet into the mold.
Atake teaches a method wherein the a sheet is introduced into the mold for injection molding [Abstract] wherein the sheet is cut during introduction into the mold [0007-0009, 0047, Fig 11] as this had proven effective in producing an injection molding with an integrally bonded sheet [0001, 0010]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sprengler and had the cutting out  be performed during introduction into the mold, as suggested by Atake, as this had demonstrated success at producing an injection molding with an integrally bonded sheet. Moreover, a change in sequence is generally recognized to be obvious, see MPEP 2144.04 IV C. Substituting an art recognized equivalent for another is generally recognized to be obvious, see MPEP 2144.06 II 
Sprengler does not explicitly state the severing of the heated portion of the endless organo sheet is performed with the sheet within the mold.
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21) [Fig 1-6, 0048-0049]. The severing of the portion of the endless sheet is performed simultaneously with the closing of the injection mold with the sheet placed within the mold in order to make a part with no visible burrs or faults [Fig 1-7, 0048, 0049, 0070, 0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sprengler and had the severing of the portion of the endless sheet is performed with the sheet in the mold, as suggested by Taemmerich, in order to make a part with no visible burrs or faults. Moreover, a change in sequence is generally recognized to be obvious, see MPEP 2144.04 IV C. Substituting an art recognized equivalent for another is generally recognized to be obvious, see MPEP 2144.06 II 
As to claim 3, Sprengler does not explicitly state the heated portion is drawn further into the injection mold by the forming operation, such that a cut edge is no longer located in a region of a component edge of a finished injection-molded component. 
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21)  [Fig 1-6, 0048-0049]. A portion of the sheet is drawn further into the injection mold by the forming operation, such that a cut edge is no longer located in a region of a component edge of a finished 
As to claim 4 and 13, Sprengler does not explicitly state the severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold. 
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21) [Fig 1-6, 0048-0049]. The severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold in order to make a part with no visible burrs or faults [Fig 1-7, 0070, 0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sprengler and the severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold, as suggested by Taemmerich, in order to make a part with no visible burrs or faults. 
As to claim 5, Sprengler does not explicitly state wherein the severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold. 
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21) [Fig 1-6, 0048-0049]. The severed portion is formed by use of an advancing slide which moves into the injection mold for forming and leaves the injection mold again after the forming has been completed, in order to form a cavity for the injection-molding in the injection mold in order to make 
As to claim 11, Sprengler teaches a method for producing an injection-molded component with an inlay made of an organo sheet (102) [0016, 0027], the method comprising the acts of: providing a not yet consolidated endless organo sheet (102) wound on a roll [Fig 1, 0016, 0017, 0027]; as the polymer fiber composite has not been pressed it is not yet consolidated [Fig 4B, 0028], drawing a front portion of the endless organo sheet from the roll and introducing the front portion into a heating unit (112) [Fig 1, 0018, 0031]; heating the front portion to a temperature above a forming temperature [0018], introducing the heated portion into an open injection mold without separating the heated portion from the endless organo sheet so that a further portion of the endless organo sheet is automatically drawn from the roll and introduced into the heating unit [0016, 0019]; closing the injection mold [0016, 0019, 0021] and severing the heated portion from the endless organo sheet [0018, 0029, 0032]; producing the injection-molded component by overmolding the formed portion [0016, 0019, 0021, claim 23]. 
Sprengler does not teach the introduction into the mold is accomplished with a clamping frame 
Atake teaches a method wherein the a sheet is introduced into the mold for injection molding using a clamp frame system (30, 31, 60) in order to precisely dispose the sheet between the top and bottom of the mold [0039, 0040-0042, Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sprengler and had the introduction into the mold be accomplished with a clamping frame, as suggested by Atake, in order to precisely dispose the sheet between the molds.  
Sprengler does not explicitly state the severing of the heated portion of the endless organo sheet is performed simultaneously with the closing of the injection mold with the sheet within the mold.
Taemmerich teaches a method of overmolding wherein a sheet is cut by slides (21) [Fig 1-6, 0048-0049]. The severing of the portion of the endless sheet is performed simultaneously with the closing of the injection mold with the sheet placed within the mold in order to make a part with no visible burrs or faults [Fig 1-7, 0048, 0049, 0070, 0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sprengler and had the severing of the portion of the endless sheet is performed simultaneously with the closing of the injection mold with the sheet in the mold, as suggested by Taemmerich, in order to make a part with no visible burrs or faults. Moreover, a change in sequence is generally recognized to be obvious, see MPEP 2144.04 IV C. Substituting an art recognized equivalent for another is generally recognized to be obvious, see MPEP 2144.06 II.
As to claim 12, Sprengler teaches that the heated portion introduced into the mold comes from only a single endless organic sheet (102) as only 102 goes through the heating device (112) [Fig 1, 0016, 0017, 0027]. The examiner notes that this claim does not exclude additional materials from being introduced into the mold. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/ARMAND MELENDEZ/Examiner, Art Unit 1742